Affirmed and Memorandum Opinion filed February 12, 2004








Affirmed and Memorandum Opinion filed February 12,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00746-CR
____________
 
WALTER CLYDE POYDRAS,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 208th District
Court
Harris County, Texas
Trial Court Cause No.
894,038
 

 
M E M O R A N D U M  
O P I N I O N
Appellant entered a plea of guilty to the offense of
aggravated sexual assault of a child.  On
July 12, 2002, the trial court sentenced appellant to confinement for 5 years
in the Institutional Division of the Texas Department of Criminal Justice.  Appellant filed a pro se notice of appeal.




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S.Ct. 1396 (1967), presenting a
professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  As of this date, no pro se
response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed February 12, 2004.
Panel consists of Justices Fowler,
Edelman, and Seymore. 
Do Not Publish C Tex. R.
App. P. 47.2(b).